FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 9, 2021

                                      No. 04-21-00277-CV

                         IN THE INTEREST OF M.C.L.V, A CHILD

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01657
                              Kimberly Burley, Judge Presiding


                                         ORDER
        On July 9, 2021, appellants filed a notice of appeal stating their intent to appeal a final
decree of termination signed on June 10, 2021. The clerk’s record was filed on July 26, 2021.
Although the clerk’s record contains the judge’s notes, the clerk’s record does not contain an
order terminating appellant’s parental rights. See In re L.H., No. 04-13-00174-CV, 2013 WL
3804585, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (noting judge’s notes do not
constitute a final order) (mem. op.). In response to this court’s inquiry, the trial court clerk
confirmed the trial court has not received a final order. “[A]n appeal may be prosecuted only
from a final judgment.” N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).
Because no final order has been entered in the underlying case, appellants are ORDERED to
show cause in writing within ten days from the date of this order why this appeal should not be
dismissed for lack of jurisdiction.



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court